NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  ERIC VAUGHAN,
                     Petitioner

                           v.

       UNITED STATES POSTAL SERVICE,
                   Respondent
             ______________________

                      2015-3056
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY-0752-14-0377-I-1.
                ______________________

                 Decided: June 4, 2015
                ______________________

   ERIC VAUGHAN, Elmont, NY, pro se.

    ROBERT C. BIGLER, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., CLAUDIA
BURKE.
                ______________________

    Before DYK, TARANTO, and HUGHES, Circuit Judges.
2                                         VAUGHAN   v. USPS



PER CURIAM.
    Eric Vaughan appeals from the final decision of the
Merit Systems Protection Board dismissing his removal
appeal for lack of jurisdiction. Because Mr. Vaughan has
not demonstrated that the Board had jurisdiction to hear
his appeal or otherwise committed legal error in its deci-
sion, we affirm.
                             I
    On July 7, 2010, Mr. Vaughan was removed from his
position as a postal supervisor at the United States Postal
Service for engaging in a physical altercation with a
coworker. Mr. Vaughan appealed the removal action to
the Board shortly thereafter. The matter was resolved by
settlement agreement, under which the Postal Service
agreed to rescind the removal and permit Mr. Vaughan to
resign from his position. In exchange, Mr. Vaughan
would receive a modest lump-sum payment in lieu of back
pay, and he would surrender his right to challenge the
circumstances of his resignation. By entering into the
settlement agreement, Mr. Vaughan also waived his right
to seek employment again at the Postal Service, he
acknowledged he understood the final and binding effect
of the agreement, and attested that he was entering into
the agreement voluntarily. Mr. Vaughan executed the
settlement agreement and voluntarily resigned, indicat-
ing that he was resigning due to “personal reasons.”
     Several years later, in September 2014, Mr. Vaughan
filed a second appeal with the Board challenging his July
2010 removal. The Board issued a show cause order
indicating that prior to initiating this action,
Mr. Vaughan had entered into a settlement agreement
waiving future appeal rights. Mr. Vaughan responded
that, on the date of the altercation, he was suffering from
the effects of his bipolar disorder. He also indicated that
during the prehearing conference prior to his appeal, he
felt coerced into signing the settlement agreement be-
VAUGHAN   v. USPS                                        3



cause the administrative judge advised him that a vide-
otape of the altercation “speaks a thousand words.” J.A.
5.
     In an initial decision, an administrative judge found
that Mr. Vaughan did not show “a non-frivolous allegation
that the waiver of his appeal rights should not be enforced
pursuant to the terms of the settlement agreement.” Id.
The administrative judge concluded that the settlement
was voluntary because Mr. Vaughan accepted the lump
sum payment and signed a resignation form, and because
the settlement agreement indicates that Mr. Vaughan
understood and agreed to sign the agreement of his own
free will.      The administrative judge found that
Mr. Vaughan’s coercion claim lacked merit, and that his
“signature on the [settlement] agreement is evidence of
his conscious and voluntary waiver of his Board appeal
rights.” J.A. 7. Thus, the administrative judge dismissed
the appeal for lack of jurisdiction. Mr. Vaughan did not
file a petition for review of the administrative judge’s
decision. As a result, the decision became the final deci-
sion of the Board. Mr. Vaughan appeals. We have juris-
diction under 28 U.S.C. § 1295(a)(9).
                            II
     The scope of our review of an appeal from a Board de-
cision is limited. We may only set aside the Board’s
decision if it was “(1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c); see Briggs v.
Merit Sys. Prot. Bd., 331 F.3d 1307, 1311 (Fed. Cir. 2003).
Whether the Board has jurisdiction to adjudicate an
appeal is a question of law, which we review de novo.
Forest v. Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir.
1995). But we are bound by the Board’s factual findings
on which a jurisdictional determination is based “unless
4                                         VAUGHAN   v. USPS



those findings are not supported by substantial evidence.”
Bolton v. Merit Sys. Prot. Bd., 154 F.3d 1313, 1316 (Fed.
Cir. 1998). Further, the petitioner carries the burden of
establishing the Board’s jurisdiction by a preponderance
of the evidence. 5 C.F.R. § 1201.56(b)(2).
     The Board ordinarily does not have jurisdiction over
an action subject to a voluntarily executed settlement
agreement except pursuant to an enforcement petition.
See Mays v. United States Postal Serv., 995 F.2d 1056,
1059–60 (Fed. Cir. 1993); McCall v. United States Postal
Serv., 839 F.2d 664, 665, 669 (Fed. Cir. 1988) (affirming
dismissal for lack of jurisdiction where settlement agree-
ment resolving prior MSPB appeal waived right to ap-
peal). But a party may nevertheless establish jurisdiction
if the party can show that the agreement was not volun-
tarily executed. Asberry v. United States Postal Serv., 692
F.2d 1378, 1380 (Fed. Cir. 1982).
    On appeal, Mr. Vaughan argues that he did not vol-
untarily execute the settlement agreement because of his
disability, and because he was informed by the adminis-
trative judge via telephone that a video recording of the
incident giving rise to the removal “spoke a thousand
words.”
    Mr. Vaughan failed to present sufficient evidence to
establish that any disability he may have had impaired
his decision-making capability at the time he executed the
settlement agreement. The plain language of the settle-
ment agreement establishes that Mr. Vaughan “acknowl-
edges that he is . . . mentally competent to execute” the
agreement, and “that he has entered into this Settlement
Agreement freely, knowingly, voluntarily, and without
coercion, threat or duress.” J.A. 17 at ¶10. Moreover,
Mr. Vaughan accepted the benefits provided to him under
the settlement agreement, including a modest lump-sum
payment, and submitted a signed resignation form. The
administrative judge’s finding that such behavior is
VAUGHAN   v. USPS                                         5



indicative of his voluntary acceptance, J.A. 5, is supported
by substantial evidence. Thus, the Board properly dis-
missed the appeal.
     We have considered Mr. Vaughan’s remaining argu-
ments and find them unpersuasive. Accordingly, we
affirm.
                       AFFIRMED
   No costs.